CONSULTING AGREEMENT AGREEMENT made this 25th day of July, 2010, by and between Pacific Link, Inc. whose address is 208 Santa Isabel Unit B, Costa Mesa, CA 92627, hereinafter referred to as the "Consultant", and Alternative Energy Partners, Inc., whose principal place of business is located at 1ourtenay Parkway, Suite A, Merritt Island, Florida, 32953, hereinafter referred to as "Company". WHEREAS, the Company desires to engage Consultant to consult with merger and acquisitionnegotiations as an independent contractor and not as an employee; and WHEREAS, Consultant desires to consult with the Board of Directors, the officers of the Company, and the administrative staff, and to undertake for the Company consultation as to the direction of certain functions in said management of AEGY; NOW, THEREFORE, it is agreed as follows: 1. Term.
